DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/079319 filed 10/25/2018, which claims the benefit of the priority of European Patent Application No. EP17198369.5 filed 10/25/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 04/22/2020 has been considered by the examiner.
Claim Status
Claims 1-8, 10-14, and 16-22 are being examined on the merits in this office action

	
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is missing a period at the end of the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8, 10-12, 14, and 16 are drawn to a peptide or a fragment of the peptide derived from the WNT5A protein. The claims further recite the intended use of the peptide for use in the reduction or elimination of cancer stem cells. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
With regard to natural products, the MPEP states: “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 11A F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriads argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g. In re Roslin Institute (Edinburgh). 750 F.3d 1333, 1337. 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (MPEP 2106.04).
The rationale for this determination is explained below:

Yes, the instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claims are directed to a natural phenomenon, specifically a nature-based product.
As evidenced by UniProt, the instant SEQ ID NOS: 1 - 17 are fragments of the WNT5A protein isolated form Homo sapiens (see sequence below). With respect to SEQ ID NO: 2, when X in position 1 is M and X in position 4 is C, the sequence would be a fragment of the naturally occurring WNT5A protein.

    PNG
    media_image1.png
    376
    543
    media_image1.png
    Greyscale
 
With respect to dependent claims 8 and 10-12, and 14, with the recitation of the peptide used in combination with chemotherapeutic drugs, it is noted that the combining the use of a naturally occurring peptide with another naturally occurring drug does not change the Taxus brevifolia) (Gradishar, p. 160, col. 2, paragraph 3, line 6-7). Therefore, the combination treatment comprising a naturally occurring peptide with a naturally occurring chemotherapeutic drug such as paclitaxel, does not amount to significantly more than the judicial exception. In addition, with respect to independent claims 8 and 10, the recited steps of the intended use of the peptide are given little patentable weight as the applicant is claiming a peptide and the recited steps do not modify the structure of the claimed peptide.
Therefore the claims of independent claim 1 and dependent claims 2-8, 10-12, 14, and 16, comprises a fragment of the naturally occurring WNT5A protein and claims 8, 10-12 and 14 recite combining a naturally occurring peptide with a naturally occurring chemotherapeutic drug.
As evidenced by Khaja, Wnt5a is a non-canonical secreted glycoprotein of the Wnt family that plays an important role in cancer development and progression. Previous studies report that Wnt5a is upregulated in prostate cancer and suggested that Wnt5a affects migration and invasion of prostate tumor cell. Khaja further discloses that preserved overexpression of Wnt5a protein in patients with localized prostate cancer predicts a favorable outcome after surgery and that Wnt5a can be used as a predictive marker and that it also is a plausible therapeutic target for treatment of localized prostate cancer (Abstract).
According to the guidance, fragmentation does not constitute a feature that renders the recited product markedly different from what exists in nature. Even though fragmentation or Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 2116-2119 (2013)). 
In addition, with the recitation of the combination therapies by use of chemotherapeutic drugs, it is noted that the peptide and the drug were administered individually and that the drug did not alter the composition of the naturally occurring WNT5A peptide.
Step 2a (2): Does the Claim recite additional elements that integrate the judicial exception into a Practical Application? 
Yes, claims 8, and 10-14 recite the use of the naturally occurring WNT5A peptide in combination with chemotherapeutic drugs. It should be noted that the peptide and the drug were administered individually and that the drug did not alter the composition of the naturally occurring WNT5A peptide
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. Claims 8 and 10-12, and 14 the recite the intended use of the naturally occurring WNT5A peptide in combination with chemotherapeutic drugs such taxanes which includes naturally occurring drugs such as paclitaxel. Furthermore, the clause “for use” has been construed to be a 
As such, claims 1-8, 10-12, 14, and 16 fail to recite additional limitations that amount to significantly more and these claims are determined to be drawn to a patent ineligible judicial exception.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/092378 (hereinafter “the ‘378 publication”; cited on the 4/22/2020 IDS and provided by Applicant).
Regarding claim 1, ‘378 teaches pharmaceutical composition to treat a solid tumor comprising a population of tumor-propagating cells with stem-like characteristics (TPCs) in a subject comprising administering a peptide derivative of Wnt5a (claim 1 and [0081, 0090 ). ‘378 further teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which has a length of 6 amino acids and reads on the instant SEQ ID NO: 2 (Claim 13 and [0083, 0168]). ‘378 further teaches that the peptides derivatives of Wnt5a that reduce invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076]. ‘378 further teach that the subject has a tumor including colon tumor (claim 2, 29 and [0082, 0179]).

Regarding claim 5 and 6, ‘378 teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim 13 and [0083, 0168]) which is identical to the instant SEQ ID NO: 3.
Regarding claim 10, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035].
Regarding claims 2-3 and 7, these are dependent claims that recite limitations related to and/or steps for the intended use of the claimed peptide and do not modify the structure of the peptide claimed. Consequently, SEQ ID NO: 1 of the ‘378 publication still anticipates claims 2-3 and 7, because the intended use does not alter the scope of the peptide being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/130082 (hereinafter “the ‘082 publication”; cited on the 4/22/2020 IDS and provided by Applicant) in view of WO 2016/092378 (hereinafter “the ‘378 publication”; cited on the 4/22/2020 IDS and provided by Applicant) and Jiang et al. in (GENETIC TESTING AND MOLECULAR BIOMARKERS Volume 21, Number 2, 2017).
Regarding claim 1, ‘082 teaches the peptides comprising amino acid sequences:
LGTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 1), GTQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 2), TQGRLCNKTSEGMDGCEL (SEQ. ID. NO. 3), QGRLCNKTSEGMDGCEL (SEQ. ID. NO. 4), GRLCNKTSEGMDGCEL (SEQ. ID. NO. 5), RLCNKTSEGMDGCEL (SEQ. ID. NO. 6), LCNKTSEGMDGCEL (SEQ. ID. NO. 7), CNKTSEGMDGCEL (SEQ. ID. NO. 8), NKTSEGMDGCEL (SEQ. ID. NO. 9), KTSEGMDGCEL (SEQ. ID. NO. 10), TSEGMDGCEL (SEQ. ID. NO. 11), SEGMDGCEL (SEQ. ID. NO. 12), EGMDGCEL (SEQ. ID. NO. 13), GMDGCEL (SEQ. ID. NO. 14) and MDGCEL SEQ. ID. NO. 15 or a formylated derivative thereof (claims 1-5, 6, 8 and p. 3, line 16-33 and p. 4-6). The peptides are 20 amino acids or less and comprise the instant amino acid sequence XDGXEL (SEQ ID NO: 2).
‘082 further teach that the peptides reduce the expression of WNT5A in cancer cells (abstract) and that the peptides are used to impair cancer cell migration, in particular breast and colon cancer (p. 1, line 7-19). ‘082 further teaches that the peptides can be used in combination with other suitable drugs in amounts sufficient for its intended purpose (p. 22, line 20-25).
‘082 does not disclose that the peptides are used for the reduction or elimination of cancer stem cells.

Jiang discloses that aberrant activation of the canonical WNT or WNT/β-catenin signaling pathway plays a pivotal role in multiple types of cancers. WNT5A, a non-transforming WNT protein suppressing the Wnt/β-catenin signaling pathway, is frequently detected to be hypermethylated in colorectal cancer (abstract). Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘082 and ‘378 and use 5-FU as the chemotherapy drug as taught by Jiang because Jiang discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU. A skilled artisan would be motivated and would have had a reasonable expectation of WNT5A, 5-FU also showed a better drug response in patients. Even though Jiang discloses the use of the chemotherapeutic drug 5-FU, it would be obvious to a skilled artisan to substitute or use other chemotherapeutic drugs such as anthracyclines or taxanes satisfying the limitation of claims of claims 11-14. 
Regarding claim 2 and 3, ‘378 teaches the peptide treatment affects the level of expression of Wnt5a (claim 1, 28). Even though ‘378 does not exclusively disclose that the reduction is by 35% or less, a skilled artisan would be able to achieve this by routine experimentation.
Regarding claim 4, ‘378 teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]), wherein X in position 1 is M and X in position 4 is C.
Regarding claim 5 and 6, ‘378 teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]) which is identical to the instant SEQ ID NO: 3.
Regarding claim 7, ‘378 teaches that therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230]. 
Regarding claim 8, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a 
	Regarding claim 10, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035].
Regarding claim 16, ‘378 discloses the peptide Foxy-5, a hexapeptide (formyl-Met-Asp-Gly-Cys-Glu-Leu), derived from the 12-amino acid long peptide fragment 175 (Asn-Lys-Thr-Ser-Glu- Gly-Met-Asp-Gly-Cys-Glu-Leu) of Wnt5a, acting as an agonist of Wnt5a. ‘378 further teaches that the peptides derivatives of Wnt5a that reduce invasiveness of cancer stem cells, at least in part by directly or indirectly affecting Wnt5a signaling [0076, 0185]. ‘378 further teach that the subject has a tumor including colon tumor (claim 2, 29 and [0082, 0179]).
In summary, the WNT5A peptides of the instant application are known in prior art, and the combination therapy of WNT5A peptides with chemotherapeutic drugs is also disclosed by prior art making the instant claims obvious to a person of ordinary skill in the art.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/092378 (hereinafter “the ‘378 publication”; cited on the 4/22/2020 IDS and provided by Applicant) in view of Jiang et al. in (GENETIC TESTING AND MOLECULAR BIOMARKERS Volume 21, Number 2, 2017).
Regarding claim 17, ‘378 teaches a method of treatment comprising administering to a subject a peptide derivative of Wnt5a (claim 28 and [0079, 0081, 0090, 0193). ‘378 further 
Even though ‘378 teaches combination therapies with chemotherapeutic drugs, ‘378 does not teach combining the WNT5A peptide with chemotherapeutic drugs such as 5-FU, leucovorin, oxaliplatin or anthracycline.
Jiang discloses that aberrant activation of the canonical WNT or WNT/β-catenin signaling pathway plays a pivotal role in multiple types of cancers. WNT5A, a non-transforming WNT protein suppressing the Wnt/β-catenin signaling pathway, is frequently detected to be hypermethylated in colorectal cancer (abstract). Jiang further discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU in pancreatic cancer (p. 75, col. 1, line 8-10) and that in addition to WNT5A, 5-FU also showed a better drug response in patients with methylation of other genes, such as HYLA2 (p. 78, col. 1, 2nd paragraph, line 10-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by ‘378 and use other chemotherapeutic drugs such 5-FU as taught by Jiang because Jiang discloses that WNT5A can interfere with the effect of chemotherapies involving 5-FU. A skilled artisan would be motivated and would have had a reasonable expectation of success in modifying ‘378 by using 5-FU as the chemotherapy drug because Jiang discloses that in addition to WNT5A, 5-FU also showed a better drug response in patients. Even though Jiang discloses the use of the chemotherapeutic drug 5-FU, it would be WNT5A can interfere with the effect of chemotherapies, thereby satisfying the limitation of claims of claims 22. 
Regarding claim 18, ‘378 teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]), wherein X in position 1 is M and X in position 4 is C.
Regarding claims 19 and 20, ‘378 teaches that the peptide consist of amino acid sequence MDGCEL (SEQ ID NO: 1), which reads on the instant SEQ ID NO: 2 (Claim and [0083, 0168]) which is identical to the instant SEQ ID NO: 3.
Regarding claim 21, ‘378 teaches that the administration of the peptide further comprises administering a chemotherapeutic agent (claim 57-58 and [0091, 0188]) and that they can be administered together [0133-1035] and that the therapeutically effective amount of the compositions of the described invention can be administered one or more times per day on a regular basis [0230].
In summary, the WNT5A peptides of the instant application are known in prior art, and the combination therapy of WNT5A peptides with chemotherapeutic drugs is also disclosed by prior art making the instant claims obvious to a person of ordinary skill in the art.

Double Patenting
The examiner notes that claim 3 is identical to claim 2 which makes it a substantial duplicate.


Conclusion
Claims 1-8, 10-14, 16 and 17-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654